Exhibit 10.2

SPIRIT AIRLINES, INC.

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

This Third Amendment to Second Amended and Restated Investor Rights Agreement
(this “Amendment”), dated as of May 25, 2011, is by and among Spirit Airlines,
Inc., a Delaware corporation (the “Company”), and the undersigned parties with
respect to that certain Second Amended and Restated Investor Rights Agreement,
dated as of July 13, 2006, by and among (i) the Company, (ii) OCM Spirit
Holdings, LLC, a Delaware limited liability company (“Holdings”), (iii) OCM
Spirit Holdings II, LLC, a Delaware limited liability company (“Holdings II”),
(iv) OCM Spirit Holdings III, LLC, a Delaware limited liability company
(“Holdings III”), (v) OCM Spirit Holdings III-A, LLC, a Delaware limited
liability company (“Holdings III-A”), (vi) OCM Principal Opportunities Fund II,
L.P., a Delaware limited partnership (“POF II”), (vii) OCM Principal
Opportunities Fund III, L.P., a Delaware limited partnership (“POF III,” and
together with POF II, collectively, the “POF Investors”) (viii) POF Spirit
Foreign Holdings, LLC, a Delaware limited liability company (“Foreign Holdings”)
(Holdings, Holdings II, Holdings III, Holdings III-A, the POF Investors and
Foreign Holdings are referred to herein, collectively, as “Oaktree” or the
“Oaktree Investors”), (ix) Indigo Florida L.P., a Cayman Islands exempt limited
partnership (“Indigo Florida”), and Indigo Miramar LLC, a Delaware limited
liability company (“Indigo Miramar”) (collectively, “Indigo” or the “Indigo
Investors”), (x) the individuals listed on the Schedule of Co-Investors attached
thereto (each, a “Co-Investor” and, collectively, the “Co-Investors”), and
(xi) each other Person listed from time to time on a “Schedule of New
Securityholders” attached to the Investor Rights Agreement, as amended by the
Amendment to Second Amended and Restated Investor Rights Agreement, dated as of
July 20, 2010 and the Second Amendment to Second Amended and Restated Investor
Rights Agreement, dated as of February 1, 2011 (as so amended, “Investor Rights
Agreement”). Capitalized terms used in this Amendment and not otherwise defined
shall have the meaning ascribed to them in the Investor Rights Agreement.

RECITALS

WHEREAS, the Company has entered into an Underwriting Agreement relating to its
initial Public Offering (the “Initial Public Offering”).

WHEREAS, the Company and the undersigned parties wish to amend the Investor
Rights Agreement to cause to be terminated, contemporaneous upon the closing of
the Initial Public Offering, provisions not intended by the parties to continue
in effect from an after the Initial Public Offering notwithstanding the amount
of actual proceeds realized by the Company in such offering.

WHEREAS, pursuant to Section 19A of the Investor Rights Agreement, any provision
of the Investor Rights Agreement may be amended, modified or waived if such
amendment, modification or waiver is approved in writing by the Company, the
Majority Indigo Holders and the Majority Oaktree Holders.

WHEREAS, the undersigned constitute the Company, the Majority Indigo Holders and
the Majority Oaktree Holders.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1. Termination of Provisions upon Closing of the Initial Public Offering.
Contemporaneous with the Closing of the Initial Public Offering, the following
Sections of the Investor Rights Agreement shall terminate and cease to be of
further force or effect: Sections 2, 3, 4, 5, 6, 7, 8 and 17.

2. Reference to and Effect on the Investor Rights Agreement. On or after the
date hereof, each reference in the Investor Rights Agreement to “this
Agreement,” “hereunder,” “herein” or words of like import shall mean and be a
reference to the Investor Rights Agreement as further amended hereby. No
reference to this Amendment need be made in any instrument or document at any
time referring to the Investor Rights Agreement, a reference to the Agreement,
in any of such to be deemed a reference to the Investor Rights Agreement as
further amended hereby.

3. No Other Amendments. Except as set forth herein, the Investor Rights
Agreement shall remain in full force and effect in accordance with its terms.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which may be executed by less than all of the parties necessary to give
effect to this Amendment, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument. Any signature page delivered electronically or by facsimile
(including without limitation transmission by Portable Document Format or other
fixed image form) shall be binding to the same extent as an original signature
page.

6. Headings. All section headings herein are inserted for convenience only and
shall not modify or affect the construction or interpretation of any provisions
of this Amendment or the Investor Rights Agreement.

7. Governing Law. This Amendment and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

(Signature pages follow)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SPIRIT AIRLINES, INC.,

a Delaware corporation

By:   /s/ Thomas Canfield Name:   Thomas Canfield Title:   SVP, General Counsel
and Secretary

SIGNATURE PAGE TO SPIRIT AIRLINES, INC. THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

OCM SPIRIT HOLDINGS, LLC By:  

Oaktree Capital Management, LLC,

its managing member

  By:   /s/ Jordon L. Kruse   Name:   Jordon L. Kruse   Title:   Managing
Director   By:   /s/ Zachary H. Serebrenik   Name:   Zachary H. Serebrenik  
Title:   Vice President OCM SPIRIT HOLDINGS II, LLC By:  

Oaktree Capital Management, LLC,

its managing member

  By:   /s/ Jordon L. Kruse   Name:   Jordon L. Kruse   Title:   Managing
Director   By:   /s/ Zachary H. Serebrenik   Name:   Zachary H. Serebrenik  
Title:   Vice President OCM SPIRIT HOLDINGS III, LLC By:  

Oaktree Capital Management, LLC,

its managing member

  By:   /s/ Jordon L. Kruse   Name:   Jordon L. Kruse   Title:   Managing
Director   By:   /s/ Zachary H. Serebrenik   Name:   Zachary H. Serebrenik  
Title:   Vice President

SIGNATURE PAGE TO SPIRIT AIRLINES, INC. THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

OCM SPIRIT HOLDINGS III-A, LLC By:  

Oaktree Capital Management, LLC,

its managing member

  By:   /s/ Jordon L. Kruse   Name:   Jordon L. Kruse   Title:   Managing
Director   By:   /s/ Zachary H. Serebrenik   Name:   Zachary H. Serebrenik  
Title:   Vice President OCM PRINCIPAL OPPORTUNITIES FUND II, L.P. By:  

Oaktree Capital Management, LLC,

its managing member

  By:   /s/ Jordon L. Kruse   Name:   Jordon L. Kruse   Title:   Managing
Director   By:   /s/ Zachary H. Serebrenik   Name:   Zachary H. Serebrenik  
Title:   Vice President OCM PRINCIPAL OPPORTUNITIES FUND III, L.P. By:  

Oaktree Capital Management, LLC,

its managing member

  By:   /s/ Jordon L. Kruse   Name:   Jordon L. Kruse   Title:   Managing
Director   By:   /s/ Zachary H. Serebrenik   Name:   Zachary H. Serebrenik  
Title:   Vice President

SIGNATURE PAGE TO SPIRIT AIRLINES, INC. THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

POF SPIRIT FOREIGN HOLDINGS, LLC By:  

Oaktree Capital Management, LLC,

its managing member

  By:   /s/ Jordon L. Kruse   Name:   Jordon L. Kruse   Title:   Managing
Director   By:   /s/ Zachary H. Serebrenik   Name:   Zachary H. Serebrenik  
Title:   Vice President

SIGNATURE PAGE TO SPIRIT AIRLINES, INC. THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

INDIGO MIRAMAR LLC, a Delaware limited liability company By:   INDIGO MANAGEMENT
LLC, a Delaware limited liability company, its manager By:  

/s/ William A. Franke

  Name: William A. Franke   Its: Manager INDIGO FLORIDA, L.P., a Cayman Islands
exempted limited partnership By:  

INDIGO PACIFIC PARTNERS L.P.,

a Cayman Islands exempted limited partnership, its general partner

By:  

INDIGO PACIFIC MANAGEMENT LP,

A Cayman Islands exempted limited partnership, its general partner

By:  

INDIGO PACIFIC CAPITAL LLC,

a Delaware limited liability company, its general partner

By:  

INDIGO PACIFIC PARTNERS LLC,

a Delaware limited liability company, its sole member

By:  

/s/ William A. Franke

  Name: William A. Franke   Its:       Managing Member

SIGNATURE PAGE TO SPIRIT AIRLINES, INC. THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT